DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 remain pending in the application and have been fully considered.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an engine cooling device comprising a circulation circuit for coolant flowing through a water jacket formed inside an engine; a mechanical water pump; a flow rate control valve, that has a valve body driven by an electric actuator operating by being supplied with electric power from an in-vehicle electric power supply; and a control unit that sets an operating position within a prescribed control range as a target operating position in accordance with an operating situation of the engine, and that performs drive control of the actuator to change the operating position of the valve body to the set target operating position, wherein the control unit performs protection control for setting an operating position where a withstanding pressure limit rotational speed is equal to or higher than a current engine rotational speed, as the target operating position, and performs retreat control for reducing the control range to a retreat operation range set in advance, as a range of the operating position including a maximum withstanding pressure operating position, when a supply voltage of the in-vehicle electric power supply has dropped, in a case where the withstanding pressure limit rotational speed is defined as a maximum value of the engine rotational speed at which a hydraulic pressure in any region of the circulation circuit is lower than an upper limit of the hydraulic pressure permissible in the region, and where the maximum withstanding pressure operating position is defined as an operating position where the withstanding pressure limit rotational speed is highest among operating positions within the control range. The functions performed by the claimed control unit take a positively recited step in changing the element of the valve body and is further considered a novel approach to controlling the cooling of the engine based on hydraulic pressure conditions during various driving conditions. None of the prior art references relevant in the art teach each and every limitation of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747